                          Case 1:21-cv-00331-JEB Document 1-1 Filed 02/05/21 Page 1 of 4
                                                                  CIVIL COVER SHEET
JS-44 (Rev. 11/2020 DC)
 I. (a) PLAINTIFFS                                                                    DEFENDANTS
 Chinatown Service Center,                                                           U.S. Department of Health and Human Services; Norris
 Saint Barnabas Senior Services                                                      Cochran, in his official capacity as Acting Secretary of the
                                                                                     U.S. Department of Health and Human Services

                                                             88888
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                 COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                             NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                             ATTORNEYS (IF KNOWN)
Michael Tucci (D.C. Bar No. 430470 )
Stinson, LLP
1775 Pennsylvania Ave. NW
Washington, DC 20036
(202) 785-9100; michael.tucci@stinson.com
(see attached list of additional attorneys)

 II. BASIS OF JURISDICTION                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                        PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                                PTF    DFT                                                        PTF           DFT
 o     1 U.S. Government       o     3 Federal Question
                                                                                                      o1 o1                                                       o4 o4
         Plaintiff                    (U.S. Government Not a Party)      Citizen of this State                             Incorporated or Principal Place
                                                                                                                           of Business in This State
 o     2 U.S. Government       o     4 Diversity                         Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                     (Indicate Citizenship of
                                                                                                                           of Business in Another State
                                       Parties in item III)              Citizen or Subject of a
                                                                         Foreign Country
                                                                                                      o3 o3                Foreign Nation                         o6 o6
                                                  IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust          o     B. Personal Injury/                        o      C. Administrative Agency                          o     D. Temporary Restraining
                                      Malpractice                                       Review                                                  Order/Preliminary
       410 Antitrust                                                                                                                            Injunction
                                   310 Airplane                                      151 Medicare Act
                                   315 Airplane Product Liability                                                                      Any nature of suit from any category
                                   320 Assault, Libel & Slander                Social Security
                                                                                                                                       may be selected for this category of
                                                                                    861 HIA (1395ff)
                                   330 Federal Employers Liability                                                                     case assignment.
                                                                                    862 Black Lung (923)
                                   340 Marine
                                                                                    863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                   345 Marine Product Liability
                                                                                    864 SSID Title XVI
                                   350 Motor Vehicle
                                                                                    865 RSI (405(g))
                                   355 Motor Vehicle Product Liability
                                                                               Other Statutes
                                   360 Other Personal Injury
                                                                                    891 Agricultural Acts
                                   362 Medical Malpractice
                                                                                    893 Environmental Matters
                                   365 Product Liability
                                                                                    890 Other Statutory Actions (If
                                   367 Health Care/Pharmaceutical
                                                                                        Administrative Agency is
                                       Personal Injury Product Liability
                                                                                        Involved)
                                   368 Asbestos Product Liability


 o     E. General Civil (Other)                                   OR                 o    F. Pro Se General Civil
 Real Property                                Bankruptcy                                  Federal Tax Suits
      210 Land Condemnation                       422 Appeal 27 USC 158                       870 Taxes (US plaintiff or                     465 Other Immigration Actions
      220 Foreclosure                             423 Withdrawal 28 USC 157                        defendant)                                470 Racketeer Influenced
      230 Rent, Lease & Ejectment                                                             871 IRS-Third Party 26 USC                         & Corrupt Organization
      240 Torts to Land                       Prisoner Petitions                                   7609
                                                                                                                                             480 Consumer Credit
      245 Tort Product Liability                   535 Death Penalty
                                                                                          Forfeiture/Penalty                                 485 Telephone Consumer
      290 All Other Real Property                  540 Mandamus & Other
                                                                                               625 Drug Related Seizure of                       Protection Act (TCP)
                                                   550 Civil Rights
                                                                                                   Property 21 USC 881                       490 Cable/Satellite TV
 Personal Property                                 555 Prison Conditions
                                                                                               690 Other                                     850 Securities/Commodities/
      370 Other Fraud                              560 Civil Detainee – Conditions
                                                                                                                                                 Exchange
      371 Truth in Lending                             of Confinement
                                                                                          Other Statutes                                     896 Arbitration
      380 Other Personal Property
                                                                                              375 False Claims Act                           899 Administrative Procedure
          Damage                              Property Rights
                                                                                              376 Qui Tam (31 USC                                Act/Review or Appeal of
      385 Property Damage                         820 Copyrights
                                                                                                  3729(a))                                       Agency Decision
          Product Liability                       830 Patent
                                                                                              400 State Reapportionment                      950 Constitutionality of State
                                                  835 Patent – Abbreviated New
                                                                                              430 Banks & Banking                                Statutes
                                                      Drug Application
                                                                                              450 Commerce/ICC Rates/etc                     890 Other Statutory Actions
                                                  840 Trademark
                                                                                              460 Deportation                                    (if not administrative agency
                                                  880 Defend Trade Secrets Act of
                                                                                              462 Naturalization                                 review or Privacy Act)
                                                      2016 (DTSA)
                                                                                                   Application
                         Case 1:21-cv-00331-JEB Document 1-1 Filed 02/05/21 Page 2 of 4
 o     G. Habeas Corpus/                       o     H. Employment                             o     I. FOIA/Privacy Act                   o     J. Student Loan
          2255                                       Discrimination

       530 Habeas Corpus – General                   442 Civil Rights – Employment                   895 Freedom of Information Act              152 Recovery of Defaulted
       510 Motion/Vacate Sentence                        (criteria: race, gender/sex,                890 Other Statutory Actions                     Student Loan
       463 Habeas Corpus – Alien                         national origin,                                (if Privacy Act)                            (excluding veterans)
           Detainee                                      discrimination, disability, age,
                                                         religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o     L. Other Civil Rights                     o     M. Contract                           o     N. Three-Judge
          (non-employment)                              (non-employment)                                                                         Court
                                                                                                     110 Insurance
       710 Fair Labor Standards Act                  441 Voting (if not Voting Rights                120 Marine                                  441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                         Act)                                        130 Miller Act                                  (if Voting Rights Act)
       740 Labor Railway Act                         443 Housing/Accommodations                      140 Negotiable Instrument
       751 Family and Medical                        440 Other Civil Rights                          150 Recovery of Overpayment
           Leave Act                                 445 Americans w/Disabilities –                      & Enforcement of
       790 Other Labor Litigation                        Employment                                      Judgment
       791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                  153 Recovery of Overpayment
                                                         Other                                           of Veteran’s Benefits
                                                     448 Education                                   160 Stockholder’s Suits
                                                                                                     190 Other Contracts
                                                                                                     195 Contract Product Liability
                                                                                                     196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate         or Reopened         from another           Litigation              District Judge        Litigation –
                           Court             Court                                      district (specify)                             from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
  5 U.S.C. § 706(2). Seeking injunction/declaration that regulation titled Nondiscrimination in Health or Health Education Programs or Activities is unlawful

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $                                        Check YES only if demanded in complaint
      COMPLAINT                              ACTION UNDER F.R.C.P. 23
                                                                                     JURY DEMAND:                                YES               NO      
 VIII. RELATED CASE(S)                       (See instruction)
                                                                                 YES                    NO                      If yes, please complete related case form
       IF ANY
          February 5, 2021
 DATE: _________________________                                                                     /s/ Michael Tucci
                                                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
          Case 1:21-cv-00331-JEB Document 1-1 Filed 02/05/21 Page 3 of 4




   Civil Cover Sheet for Chinatown Service Center et al. v. U.S. Department of Health and
                                    Human Services
Response to Question 1(c) – Additional Attorneys for Plaintiffs
For all Plaintiffs
DENNY CHAN
(application to appear pro hac vice pending)
JUSTICE IN AGING
3660 Wilshire Blvd. Ste. 718
Los Angeles, CA 90010
Phone: 213-375-3559
dchan@justiceinaging.org

REGAN BAILEY
JUSTICE IN AGING
1444 I Street, NW, Suite 1100
Washington, DC 20005
Phone: (202) 289-6976
rbailey@justiceinaging.org

CAROL WONG
(admission to U.S. District Court for the District of Columbia pending)
JUSTICE IN AGING
1444 I Street, NW, Suite 1100
Washington, DC 20005
Phone: (202) 289-6976
cwong@justiceinaging.org

ALICE BERS
(application to appear pro hac vice pending;
admitted in Massachusetts only)
CENTER FOR MEDICARE ADVOCACY
P.O. Box 350
Willimantic, CT 06226
Phone: 860-456-7790
abers@medicareadvocacy.org

WEY-WEY KWOK
(application to appear pro hac vice pending;
admitted active status in New York only)
CENTER FOR MEDICARE ADVOCACY
P.O. Box 350
Willimantic, CT 06226
Phone: 860-456-7790
wkwok@medicareadvocacy.org
         Case 1:21-cv-00331-JEB Document 1-1 Filed 02/05/21 Page 4 of 4




HARVEY L. REITER
STINSON LLP
1775 Pennsylvania Ave. NW, Suite 800
Washington, DC 20006
Phone: 202-785-9100
harvey.reiter@stinson.com

M. ROY GOLDBERG
STINSON LLP
1775 Pennsylvania Ave. NW, Suite 800
Washington, DC 20006
Phone: 202-785-9100
roy.goldberg@stinson.com

ANTHONY J. JARBOE
(application to appear pro hac vice pending)
STINSON LLP
7700 Forsyth Blvd., Suite 1100
St. Louis, MO 63105
Phone: 314-863-0800
tony.jarboe@stinson.com
